Order entered July 9, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-00854-CR

                             DETRA PHILLIPS WEBSTER, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 204th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F10-60721-Q

                                             ORDER
        Appellant’s June 26, 2014 motion to extend the time to file appellant’s reply brief is

GRANTED. The time to file appellant’s reply brief is EXTENDED to THIRTY DAYS from

the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE